 

 

EX

EXHIBIT 10.5

 

AMENDED AND RESTATED TAX INDEMNITY AGREEMENT

 

THIS AMENDED AND RESTATED TAX INDEMNITY AGREEMENT (the "Agreement") is made and
entered into this 10th day of January, 2006 by and among PRIME GROUP REALTY,
L.P., a Delaware limited partnership ("Prime"), ROLAND E. CASATI ("Casati")
RICHARD A. HEISE ("Heise"), CTA GENERAL PARTNER, LLC, a Delaware limited
liability company ("General Partner"), and CONTINENTAL TOWERS, L.L.C., a
Delaware limited liability company ("Newco").

 

 

W I T N E S S E T H:

 

WHEREAS, Casati is the Grantor and the Benefits and Investment Trustee of the
Casati Alaska Community Property Trust ("CACPT");

 

WHEREAS, CACPT is the sole member of REC, LLC, an Illinois limited liability
company ("REC");

 

WHEREAS, Heise and REC are the only partners of Casati-Heise Partnership, an
Illinois partnership ("CHP");

 

WHEREAS, CHP, Heise and CACPT are the only limited partners in Continental
Towers Associates-I, L.P., an Illinois limited partnership ("CTA") and General
Partner is the sole general partner of CTA;

 

WHEREAS, CTA owns 100% of the beneficial interest in American National Bank and
Trust Company of Chicago Trust No. 40935, established pursuant to a Trust
Agreement dated July 26, 1977 ("Trust No. 40935") and First Bank N.A. Trust
No. 5602, established pursuant to a Trust Agreement dated September 27, 1976
("Trust No. 5602"; Trust No. 40935 and Trust No. 5602 are sometimes collectively
referred to herein as the "Land Trusts");

 

WHEREAS, the Land Trusts collectively own the real estate located at 1701 Golf
Road, Rolling Meadows, Illinois, legally described on Exhibit A and commonly
known as Continental Towers (the "Real Estate");

 

WHEREAS, the Real Estate is subject to a first mortgage lien held by SunAmerica
Life Insurance Company ("Senior Lender") which secures indebtedness in the
original principal amount of $75,000,000 (the "Senior Loan"), and the terms of
the Senior Loan are as set forth in that certain Loan Agreement dated as of May
5, 2005 by and among Trust No. 40935, Trust No. 5602, CTA and Lender (as amended
from time to time, the "Senior Loan Agreement") and the documents (the "Senior
Loan Documents") listed on Schedule 1 attached hereto and made a part hereof;

 

WHEREAS, the Real Estate is also subject to a mortgage lien held by Prime, as
successor in interest to General Electric Capital Corporation ("GECC") and Great
Oak LLC ("Great Oak"), which secures indebtedness in the original principal
amount of $152,106,073 (the "Junior Loan"), and the terms of the Junior Loan are
set forth in that certain Loan Modification and Amended and Restated Loan
Agreement dated as of June 1, 1995 by and among GECC, Trust No. 40935, CTA, CHP,
Casati and Heise and that certain First Amendment to Loan Modification and
Amended and Restated Loan Agreement dated as of December 12, 1997 by and among
GECC, Great Oak, Trust No. 40935, CTA, Heise, Casati, CHP, and Trust No. 5602
(as

 

 


--------------------------------------------------------------------------------



 

amended from time to time, the "Junior Loan Agreement") and the documents (the
"Junior Loan Documents") listed on Schedule 2 attached hereto and made a part
hereof;

 

WHEREAS, the currently outstanding principal balance and accrued and unpaid
interest under the Junior Loan is $149,593,162 as of 12/31/05;

 

WHEREAS, pursuant to that certain Subordination and Intercreditor Agreement
dated as of May 5, 2005 by and among Prime and Senior Lender, Prime subordinated
the Junior Loan to the Senior Loan;

 

WHEREAS, Prime, Casati and Heise executed that certain Tax Indemnity Agreement
(the "Original Tax Indemnity Agreement") dated as of November 17, 1997;

 

WHEREAS, Casati has agreed to release his rights under the Original Tax
Indemnity Agreement; and

 

WHEREAS, the parties desire to amend and restate the Original Tax Indemnity
Agreement to reflect the release of Casati's rights and to make certain other
changes to which the parties have agreed.

 

NOW, THEREFORE, in consideration of the matters set forth in the recitals and
the mutual covenants set forth hereafter, the parties agree as follows:

 

 

1.

Definitions. The following terms shall have the meanings set forth below:

 

"Affiliate" shall mean a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with a
specified Person (any Person which is controlled by Casati and Heise acting
together shall be considered an Affiliate of each of them).

 

"Agreement" shall have the meaning set forth in the recitals.

 

"CACPT" shall have the meaning set forth in the recitals.

 

"Casati" shall have the meaning set forth in the recitals.

 

"CHP" shall have the meaning set forth in the recitals.

 

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

"CTA" shall have the meaning set forth in the recitals.

 

"Final Determination" shall mean (i) a decision, judgment, decree or other order
by any court of competent jurisdiction, which decision, judgment, decree or
other order has become final after all allowable appeals by either party to the
action have been exhausted or the time for filing such appeal has expired, or in
any case where judicial review shall at the time be unavailable because the
proposed adjustment involves a decrease in net operating loss carry forward or a
business credit carry forward, a decision, judgment, decree or other order of an
administrative official or agency of competent jurisdiction, which decision,
judgment, decree or other order has become final (i.e. where all administrative
appeals have been exhausted by all parties thereto), (ii) a closing agreement
entered into in connection with an administrative or judicial proceeding with
the consent of Prime or as otherwise permitted in Paragraph 5 of the Agreement,
or (iii) the expiration of the time for instituting a claim for refund, or if
such a claim was filed, the expiration of the time for instituting suit with
respect thereto.

 

2

 


--------------------------------------------------------------------------------



 

 

"General Partner" shall have the meaning set forth in the recitals.

 

"Heise" shall have the meaning set forth in the recitals.

 

"Indemnification Event" shall mean (i) a sale, exchange, foreclosure, deed in
lieu of foreclosure or other disposition of all or any portion of the Real
Estate (or a transaction that is treated as a sale, exchange or other
disposition of all or any portion of the Real Estate for federal income tax
purposes) other than pursuant to an exercise of the Option, (ii) a refinancing
or repayment of the Senior Loan or the Junior Loan (other than from Modified NOI
or from payments required under Paragraphs 11 and 12 of the Original Tax
Indemnity Agreement), (iii) any other action by CTA, Newco or General Partner,
(iv)  any transfer, cancellation, discharge (other than repayments from
Modified NOI or from payments required under Paragraphs 11 and 12 of the
Original Tax Indemnity Agreement), amendment or modification or all of any
portion of the Senior Loan or the Junior Loan or the rights of Prime under the
Junior Loan Agreement or the Senior Loan Agreement, or (v) any change in the
direct or indirect beneficial ownership of General Partner or Newco or any
increase in the direct or indirect beneficial ownership of Prime by General
Partner or Newco or any direct or indirect owner thereof that is contrary to
Paragraph 7g, which in respect of any of clauses (i), (ii), (iii), (iv) or (v)
above occurs after December 12, 1997 and which results in or creates the risk of
a Tax Event with respect to Heise. Without limiting the foregoing, the parties
hereto acknowledge and agree that (a) the New Transaction described in Paragraph
2b constitutes an "Indemnification Event" for which Indemnitee agrees that the
requirements of Paragraph 4 have been satisfied or waived; and (b) if Prime
transfers all or any portion of the Junior Loan after the date hereof pursuant
to Paragraph 7a, each such transfer shall constitute an "Indemnification Event"
and Indemnitee agrees that the requirements of Paragraph 4 are hereby waived for
each such transfer, provided that, at the time of each such transfer, Prime
certifies in writing to Indemnitee that (1) such transfer does not involve any
change in the rights or obligations of CTA, Indemnitee, Newco or General Partner
(or any Person related to any of the foregoing, within the meaning of Paragraph
7g) with respect to the Junior Loan or the Senior Loan, other than
administrative changes which arise solely from the change in the identity of the
holder of all or any portion of the Junior Loan; and (2) the transferee is not
related to CTA, Indemnitee, Newco or General Partner, as such term is defined in
Paragraph 7g.

 

"Indemnification Expiration Date" shall mean January 5, 2013.

 

"Indemnification Security" shall mean that Prime shall either deposit into
escrow with an independent escrow agent which is reasonably acceptable to Prime
and Heise, on terms reasonably acceptable to Prime and Heise, immediately
available funds in an amount equal to 50% of the Tax Indemnity Amount based on
the then current information or deliver to Heise an unconditional, irrevocable
letter of credit in an amount equal to 50% of the Tax Indemnity Amount based on
the then current information issued by a national bank which is one of the 100
largest national banks in the United States ranked on total assets and which has
a long-term credit rating of A or above by Standard & Poor's Ratings Group or an
equivalent rating by Moody's Investor Services; provided, however, that if the
combined Net Worth of Prime and PGRT, as reflected on the most recent quarterly
Prime Financial Statements, falls below $100,000,000, Prime shall deposit 100%
of the Tax Indemnity Amount in escrow or furnish a letter of credit meeting the
requirements set forth above to Heise in immediately available funds in an
amount equal to 100% of the Tax Indemnity Amount. The terms of any such letter
of credit shall provide that such letter of credit may be drawn in full by the
Indemnitee if ten (10) days before the expiration of such letter of credit,
either such letter of credit has not been replaced by a new letter of credit in
an amount not less than that of the letter of credit being

 

3

 


--------------------------------------------------------------------------------



 

replaced and otherwise on terms identical to the letter of credit being replaced
or Prime has otherwise placed an amount in escrow in accordance with this
Agreement. If the Tax Indemnity Amount increases or decreases because of the
passage of time or a change in the information upon which they are calculated,
Prime shall be obligated to provide additional security in accordance with the
requirements set forth above within 30 days after receipt of the revised
calculation, or, in the case of a decrease, shall have the right to the return
of any excess security or the reduction of the amount of any letter of credit as
provided in this Agreement.

 

"Indemnitee" shall mean Heise and, to the extent provided herein, his successors
and assigns hereunder.

 

"Independent Tax Counsel" shall mean (i) such one of the following as Prime, in
its sole discretion, may select: Jones Day, Sidley, Austin, Brown & Wood LLP,
Jenner & Block LLP, Latham & Watkins LLP, Katten Muchin Rosenman LLP,
Sonnenschein Nath & Rosenthal LLP, Mayer Brown, Rowe & Maw LLP, McDermott Will &
Emery, Skadden, Arps, Slate, Meagher & Flom LLP, Cravath Swain & Moore LLP, or
Sullivan & Cromwell LLP; or (ii) if each such law firm is conflicted or
unwilling to serve as Independent Tax Counsel, another law firm selected by
Heise which is reasonably acceptable to Prime.

 

"Junior Lender" shall have the meaning set forth in the recitals.

 

"Junior Loan" shall have the meaning set forth in the recitals.

 

"Junior Loan Agreement" shall have the meaning set forth in the recitals.

 

"Junior Loan Documents" shall have the meaning set forth in the recitals.

 

"Land Trusts" shall have the meaning set forth in the recitals.

 

"Modified NOI" shall mean Adjusted Net Operating Income (as defined in the
Junior Loan Agreement) but excluding therefrom any revenues from a sale,
exchange or other disposition of all or any portion of the Real Estate other
than pursuant to an exercise of the Option.

 

"Net Worth" shall mean (i) the total assets of any Person, without a deduction
for accumulated depreciation on consolidated properties, unconsolidated
properties and joint ventures and properties held for sale, minus (ii) the total
liabilities of such Person, as detailed on such Person's most recently issued
quarterly financial statements prepared in accordance with generally accepted
accounting principles.

 

"Person" shall mean any individual, general partnership, limited partnership,
limited liability company, trust, estate, association, corporation or other
entity.

 

"Prime" shall have the meaning set forth in the recitals.

 

"Prime Financial Statements" shall mean the financial statements for the most
recent calendar quarter of (a) Prime Group Realty Trust ("PGRT"), the general
partner of Prime, so long as the operations of Prime are consolidated into
PGRT's financial statements, or (b) if such operations are no longer
consolidated, then the separate financial statements of Prime.

 

 

4

 


--------------------------------------------------------------------------------



 

 

"REC" shall have the meaning set forth in the recitals.

 

"Real Estate" shall have the meaning set forth in the recitals.

 

"Regulations" shall mean the Income Tax Regulations promulgated under the Code,
whether temporary or final, as such Regulations may be amended from time to
time, including corresponding provisions of succeeding Regulations.

 

"Senior Lender" shall have the meaning set forth in the recitals.

 

"Senior Loan" shall have the meaning set forth in the recitals.

 

"Senior Loan Agreement" shall have the meaning set forth in the recitals.

 

"Senior Loan Documents" shall have the meaning set forth in the recitals.

 

"Tax Event" shall mean, with respect to Indemnitee, the inclusion of any item of
taxable income or gain in the gross income of Indemnitee for federal income tax
purposes, other than (i) income or gain attributable to cash and/or other
property distributed to an Indemnitee, received by an Indemnitee, or held by CTA
for the benefit of an Indemnitee, including without limitation rents and other
income received from the operation of the Real Estate in the ordinary course of
business, and (ii) income or gain from Modified NOI.

 

"Tax Indemnity Amount" shall have the meaning set forth in Paragraph 3.

 

"Trust No. 5602" shall have the meaning set forth in the recitals.

 

"Trust No. 40935" shall have the meaning set forth in the recitals.

 

 

2.

Related Transactions.

 

a.             Original Transaction. Prime, Casati, Heise, and certain
Affiliates of the foregoing entered into the following agreements and completed
the following transactions contemporaneously with the execution and delivery of
date of the Original Tax Indemnity Agreement (items (i) through (iv) below are
collectively referred to as the "Original Transaction"):

 

(i)            Prime entered into a certain Asset Purchase Agreement dated
October 21, 1997, with Continental Offices Ltd. and Continental Offices Ltd.
Realty, Affiliates of Casati and Heise and purchased certain assets, including
the contract to manage the Real Estate, on December 12, 1997.

 

(ii)          Prime entered into a certain Loan Purchase Agreement dated as of
November 6, 1997, with GECC and Great Oaks and purchased the Junior Loan from
GECC and Great Oaks on December 12, 1997.

 

(iii)         Prime, C-H Partnership, Casati and Heise entered into that certain
Fifth Amendment to the Agreement of Limited Partnership of Continental Towers
Associates-I, L.P. (such Agreement, together with the amendments and
modifications listed on Schedule 3

 

5

 


--------------------------------------------------------------------------------



 

attached hereto and made a part hereof, the "CTA Agreement") dated as of
December 12, 1997.

 

(iv)         GECC, Great Oak, Trust No. 40935, CTA, C-H Partnership, Casati and
Heise entered into that certain First Amendment to Loan Modification and Amended
and Restated Loan Agreement dated as of December 12, 1997.

 

(v)          CTA, Trust No. 40935, Trust No. 5602 and Prime Group Management,
L.L.C. entered into that certain Management Agreement dated as of December 31,
2001 (the "Management Agreement").

 

b.            New Transaction. Prime, Casati, Heise, and certain Affiliates of
the foregoing are entering into the following agreements (items (i), (ii) and
(iii) below are collectively referred to as the "New Transaction"):

 

(i)           CHP, Heise and REC will enter into a Dissolution Agreement dated
as of the date hereof pursuant to which CHP will dissolve and assign portions of
its partnership interest in CTA to REC and Heise in complete redemption of REC’s
and Heise's respective partnership interests in CHP. CTA will then direct the
Land Trusts to convey the Real Estate to CTA and terminate the Land Trusts. Upon
termination of the Land Trusts, CTA will form a new limited liability company
("Newco") and will enter into an operating agreement for Newco pursuant to which
CTA will contribute a 64% tenancy-in-common interest in the Real Estate to Newco
in exchange for 100% of the membership interests in Newco.

 

(ii)          CTA, CACPT and REC will enter into a Redemption Agreement dated as
of the date hereof pursuant to which CTA will assign 100% of the membership
interests in Newco to CACPT and/or REC in complete redemption of the CTA
partnership interests held by CACPT and REC. General Partner, CACPT and/or REC
will enter into an Agreement of Purchase and Sale of Membership Interests
pursuant to which General Partner will purchase 100% of the membership interests
in Newco from CACPT and/or REC.

 

(iii)         Newco and CTA will enter into a Co-Ownership Agreement dated as of
the date hereof governing their ownership of the Real Estate as
tenants-in-common that (i) complies with IRS Revenue Procedure 2002-22, to the
extent not inconsistent with the current management agreement, CTA agreement and
debt documents, and (ii) specifies, as among the co-owners, an allocation of the
debt secured by the Real Estate in proportion to their tenancy-in-common
percentages. Newco and CTA will make a “protective” election under Code section
761.

 

(iv)         at Prime's request, subject to the Senior Loan Documents and with
the prior written consent of the Senior Lender in its sole discretion, Newco and
CTA will enter into, with a party designated by Prime, an option through January
5, 2013 to purchase or ground lease, from time to time, portions of the Real
Estate which are not improved with buildings, to permit the construction of
additional improvements on the Real Estate (the "Option"). The option shall be
exercisable, from time to time, upon 90 days' notice of scheduled commencement
of construction of each proposed improvement upon such Real Estate, upon payment
in immediately available funds, equal to the appraised fair market value of such
Real Estate or, in the case of a ground lease, upon market terms, in each case
at the time of exercise. CTA and Newco will also, if appropriate, enter into a
reciprocal cross-easement

 

6

 

 


--------------------------------------------------------------------------------



 

agreement creating the easements necessary to construct and operate the new
facilities in coordination with the existing office buildings and commercial
building.

 

3.            Tax Indemnity Amounts. Subject to the provisions of Paragraphs 4,
5 and 6, if a Tax Event occurs as a result of an Indemnification Event which
takes place prior to the Indemnification Expiration Date, Prime shall pay, at
the time specified in Paragraph 4c below, in immediately available funds to
Indemnitee the sum of the following amounts based upon the amount of taxable
income or gain included in the gross income of Indemnitee for federal income tax
purposes:

 

(i)            the federal and applicable state income tax payable on such
income or gain, calculated as the product of the then current highest stated
marginal federal and applicable state tax rates applicable to each component of
such income or gain that is subject to a different rate by reason of the
character thereof (for example, capital gains, depreciation, recapture and
ordinary income) multiplied by the amount of each applicable component of such
income or gain (the applicable state tax rate being that of the state in which
Indemnitee is then a resident for state income tax purposes, but in no event
greater than the higher of the highest stated marginal income tax rate imposed
on individual residents by the State of Illinois or the highest stated marginal
income tax rate imposed on individual residents by the State of Florida); plus

 

(ii)          any federal and applicable state interest, penalties or additions
to tax for understatement of tax liability; plus

 

(iii)         a "gross-up" amount equal to the federal and applicable state
income tax payable on the amount payable under this Paragraph 3 (calculated in
the same manner described in clause (i)), such that the amounts described in
clauses (i) and (ii) are received by Indemnitee on a net, after-tax basis; less

 

(iv)         any deductions, credits or other federal and applicable state
income tax benefits then realized and resulting from (a) the Tax Event, (b) the
related Indemnification Event, and (c) the payment of the underlying taxes,
interest and penalties.

 

The amount payable to Indemnitee pursuant to this calculation is the "Tax
Indemnity Amount." Except as provided in Paragraph 10, the maximum amount of
taxable income and gain referred to in clause (i) on which the Tax Indemnity
Amount can be based is $32,337,592.

 

4.            Payment of Indemnity and Deposit of Indemnification Security. The
determination of whether an event or proposed event that would otherwise
constitute an Indemnification Event results in or creates a risk of a Tax Event
to Indemnitee shall be determined by the agreement of Prime and the Indemnitee.
If for any reason Prime and Indemnitee in good faith do not agree as to this
determination, Prime shall obtain Independent Tax Counsel's opinion regarding
the tax consequences of the event or proposed event. The cost of obtaining such
opinion shall be paid 50% by Prime and 50% by Indemnitee.

 

a.             If Independent Tax Counsel issues a formal legal opinion to the
Indemnitee and Prime that the event should not result in a Tax Event with
respect to Indemnitee, the Indemnitee shall report the transaction on their
respective income tax returns without including any taxable income or gain from
the event.

 

b.            If (i) Independent Tax Counsel is not willing to issue a formal
legal opinion that the event should not result in a Tax Event with respect to
Indemnitee, (ii) Independent Tax Counsel is

 

7

 


--------------------------------------------------------------------------------



 

willing to issue a formal legal opinion that the Indemnitee has a reasonable
basis (within the meaning of Treasury Regulation Section 1.6662-3(b)(3)) for
reporting the transaction on their respective income tax returns without
including any taxable income or gain from such event and without making specific
disclosure of the relevant facts on the return, as described in Treasury
Regulation Section 1.6662-3(c) (or that such a reporting position satisfies such
other standard as may then be in effect such that the Indemnitee should not be
subject to penalties or additions to tax other than those based upon an
understatement of tax liability not due to negligence if they file their income
tax returns without including any taxable income from the transaction and
without making specific disclosure of the relevant facts on the return), then
the Indemnitee shall report the transaction on his income tax returns without
including any taxable income or gain from the event. In such event, as a
condition to the reporting by the Indemnitee as described above, Prime shall
provide the Indemnification Security if at any time between the date of such
event and a Final Determination with respect to such event, the combined Net
Worth of Prime and PGRT is less than $100,000,000.

 

c.             If the conditions set forth in subparagraph a or subparagraph b
are not met, the Indemnitee shall report the Tax Event on his tax returns and
Prime shall pay to Indemnity his Tax Indemnity Amount with respect to such Tax
Event. Such payment shall be made in full in immediately available funds at one
of the following times, as Prime, in its sole discretion, may select:

 

(i)           not later than ten (10) days before the date on which Indemnitee's
income tax return for the tax year in which the Indemnification Event occurs is
due (without extension) (the "Return Due Date"), in which case the Tax Indemnity
Amount shall be discounted by the then current yield on 90-day treasury notes,
from the Return Due Date to such date of payment, provided that, on or before
the date of the occurrence of the Indemnification Event, Prime provides the
Indemnification Security with respect to such Tax Event in the amount of 100% of
the Tax Indemnity Amount; or

 

(ii)          on the date of the occurrence of the Indemnification Event, in
which case the Tax Indemnity Amount shall be discounted by the then current
yield on one-year treasury notes, from the Return Due Date to such date of
payment.

 

d.            If the conditions set forth in either subparagraph a or
subparagraph b are met, Prime shall remain liable for any Tax Indemnity Amounts
with respect to such event. In such case, Prime shall pay the Tax Indemnity
Amount, if any, in immediately available funds within ten (10) business days
after a Final Determination that such event constituted a Tax Event with respect
to Indemnitee, but not later than the date for which any tax payable by the
Indemnitee with respect to such Tax Event is due.

 

 

8

 


--------------------------------------------------------------------------------



 

 

 

5.

Contest Provisions.

 

a.            General Partner shall be entitled to contest, as tax matters
partner of CTA in accordance with the CTA Agreement as part of the unified audit
of CTA, any claim in respect of any "partnership" item of CTA that, if
successful, would result in a Tax Event (a "Partnership Level Issue").
Indemnitee shall take such action or refrain from taking such action as may be
reasonably necessary in order to cause each item which is the subject of a
potential Tax Event to be contested as a Partnership Level Issue. If General
Partner contests a Partnership Level Issue that, if successful, would result in
a Tax Event, Prime's obligation to pay any Tax Indemnity Amounts shall, at
Prime's election, be deferred until thirty (30) days after a Final Determination
of the Indemnitee's federal income tax liabilities in respect of a Tax Event,
provided that, upon receipt of the 30-day letter from the Internal Revenue
Service, Prime furnishes the Indemnification Security.

 

b.            If an audit or proceeding involving a potential Tax Event is being
conducted in a proceeding involving Indemnitee which cannot be transferred to
CTA as a partnership item (an "Indemnitee Level Issue"), Indemnitee hereby
agrees to promptly notify Prime in writing of such adjustment, and Indemnitee
shall, at Prime's request, diligently contest such matter and tender the defense
of the Indemnitee Level Issue to such legal counsel as Prime may select and
which is reasonably acceptable to Indemnitee ("Contest Counsel"). Indemnitee
agrees to reasonably cooperate with Prime and Contest Counsel in connection with
any such proceedings and to follow the advice of Contest Counsel with respect to
decisions as to whether to contest such Indemnitee Level Issue, the extent and
choice of forum with respect to such contest and other material issues relating
thereto. Contest Counsel shall represent Indemnitee only in connection with such
issues as could potentially result in a Tax Event with respect to Indemnitee,
and, unless Indemnitee, in his sole discretion, otherwise consents, Contest
Counsel shall not represent Indemnitee with respect to any other issues, without
regard to whether such other issues are being concurrently challenged by the
Internal Revenue Service or other tax authority or appear on the same tax return
as the Indemnitee Level Issue in question. Prime shall have the right to consult
with Contest Counsel and Indemnitee on decisions relating to strategy and
potential courses of action with regard to such Indemnitee Level Issue.
Indemnitee shall make available to Contest Counsel copies of Indemnitee's tax
returns and other information and materials pertinent to the contest of the
Indemnitee Level Issue; provided, however, if any information relating to
matters other than the Indemnitee Level Issue in question are included in
materials furnished to Contest Counsel, such materials shall be furnished only
upon the agreement by Contest Counsel to maintain such information on a strictly
confidential basis and to not disclose any such information to any person
(including without limitation Prime, General Partner or any Affiliates of either
of them) without the prior written consent of Indemnitee.

 

c.             If Prime recommends acceptance of a settlement offer in respect
of an Indemnitee Level Issue or if General Partner recommends the acceptance of
a settlement offer in respect of a Partnership Level Issue, but the Indemnitee
declines to accept such offer in writing within 30 days (i) the obligation of
Prime to make indemnity payments as the result of any such contest or
proceedings shall not thereafter exceed the obligation that it would have had if
such contest had been settled or proceedings terminated on the basis recommended
by Prime or General Partner, as applicable, and (ii) in the case of an
Indemnitee Level Issue, Prime shall have no further liability for costs or other
expenses in respect of such contest.

 

d.            Notwithstanding the foregoing, Indemnitee will not have any
obligation to contest any action with respect to an Indemnitee Level Issue
(i) unless such items could give rise to a federal income tax liability
(disregarding other items in the assessment and considering effects in future
years)

 

9

 


--------------------------------------------------------------------------------



 

in excess of $25,000, (ii) unless Prime furnishes the Indemnification Security
as set forth herein, (iii) without Prime paying when due, reasonable third-party
costs and out-of-pocket expenses including reasonable legal, witness and
accounting fees and other expenses and, in the case of proceedings before the
Court of Federal Claims or Federal District Court (subject to the agreement by
Prime to not litigate in Tax Court, which agreement may be withheld in Prime's
sole discretion), the amount of tax (and any applicable interest and penalties)
for which refund is claimed, and (iv) to the extent Indemnitee waives in writing
Prime's obligation to indemnify Indemnitee for such items, in which case all
third-party costs and out-of-pocket expenses described in clause
(iii) thereafter incurred by Indemnitee and all taxes of Indemnitee would be
paid by Indemnitee.

 

e.             Indemnitee shall not settle any Indemnitee Level Issue without
Prime's prior written consent; provided that Indemnitee shall not be required to
contest any proposed adjustment and may settle any such proposed adjustment if
Indemnitee shall waive his right to indemnity under this Agreement with respect
to such adjustment and any Tax Event that results from such adjustment and, in
the case of proceedings before the Court of Federal Claims or Federal District
Court, shall pay to Prime the amount of tax (and any applicable interest and
penalties) previously paid or advanced by Prime with respect to such adjustment
or the contest of such adjustment.

 

6.            Exclusions from Indemnity. In executing this Agreement, Indemnitee
acknowledges that he was advised by tax counsel satisfactory to him that
entering into the Original Transaction did not cause Indemnitee to recognize
taxable income or gain and that he agreed to proceed in reliance on this advice
and will have no claim against Prime under the terms of this Agreement if he
recognizes taxable income or gain as a result of entering into the Original
Transaction. Furthermore, notwithstanding the provisions of Paragraph 4, but
subject to Paragraph 10, Prime shall have no obligation to make an indemnity
payment or provide the Indemnification Security to Indemnitee if Indemnitee
recognizes taxable income or gain as a result of:

 

(i)            The allocations of income, gain, loss, deduction and credit set
forth in the CTA Agreement not being respected under Sections 704(b) and 704(c)
of the Code, except as a result of the exercise of discretion by General
Partner;

 

(ii)          (A) Any change in, or amendment to, the Code or any other federal
tax statute, which is effective on or after the date of the Original Agreement,
(B) any final or temporary Regulation, which is enacted or adopted after the
date of the Original Agreement, or (C) any court decision (other than a decision
to which CTA, Indemnitee or any Affiliate thereof is a party) issued after the
date of the Original Agreement;

 

(iii)         A voluntary or involuntary sale, assignment, transfer or other
disposition by Indemnitee of any interest in CTA or any part thereof;

 

(iv)         The failure of Indemnitee to take timely action or follow the
proper procedures in reporting his distributive share from CTA or contesting a
claim made by the Internal Revenue Service in accordance with applicable law and
Regulations;

 

(v)    The gross negligence or the willful misconduct of Indemnitee or any
Affiliate thereof;

 

(vi)         Any guarantee by Indemnitee or a person related to Indemnitee of
the Junior Loan, the Senior Loan or any other debt of CTA or its Affiliates;

 

 

10

 


--------------------------------------------------------------------------------



 

 

(vii)        Any recapture of CTA losses or items of deduction or loss that were
allocated to Indemnitee after the closing of the Original Transaction;

 

(viii)       Any acts by any relative of Indemnitee on behalf of Prime or any
Affiliate thereof beyond his or her actual authority;

 

(ix)         Any bad debt deduction claimed by Prime with respect to the Junior
Loan pursuant to Code Section 166 at any time after 1997;

 

(x)          Any failure by Prime to recognize as gross income for income tax
purposes the amounts referred to as "Contingent Interest" in the 1997 Promissory
Note dated December 12, 1997, evidencing the Junior Loan (the "Note"), as such
amounts accrue under the terms of the Note; or

 

(xi)         Any exercise of right of partition in respect of the Real Estate by
Indemnitee or Indemnitee's Designee (as defined below) without the prior consent
of Prime.

 

 

7.

Transfers by Prime and PGRT; Other Events Requiring Security.

 

a.             Subject to Paragraph 7f below, Prime agrees that it shall not
transfer, absolutely or as security by pledge or hypothecation, all or any
portion of the Junior Loan or any of its rights under the Junior Loan Agreement
or other instruments evidencing or securing the Junior Loan prior to the
Indemnity Expiration Date unless Prime confirms in writing its continuing
liability under this Agreement.

 

b.            At all times during the term of this Agreement, PGRT shall be the
general partner of Prime, unless, concurrently with the termination of PGRT's
status as the general partner of Prime, PGRT agrees in writing to continue to be
liable for the obligations of Prime under this Agreement to the same extent as
if PGRT continued to be the general partner of Prime.

 

c.            During the term of this Agreement, neither Prime nor PGRT shall
merge with or into another entity, with such other entity being the survivor of
the merger (the "Survivor"), unless (i) the Survivor acknowledges in writing its
assumption of the liability and the obligations of Prime or PGRT, as general
partner of Prime, and (ii) the Net Worth of the Survivor is not less than that
of Prime or PGRT, as applicable, immediately prior to such merger. In the event
of such a merger, all references to the combined Net Worth of Prime and PGRT
under this Agreement shall thereafter be deemed to refer to the Net Worth of the
Survivor.

 

d.            If at any time (x) there occurs one or more sales or other
dispositions of assets by PGRT (or one or more entities controlled by PGRT,
including without limitation Prime) and/or distributions by Prime to its
partners and/or PGRT to its shareholders (without double counting), in an
aggregate amount exceeding the lesser of $100,000,000 or 33% of the combined
gross assets of PGRT and Prime during any continuous twelve-month period, and
(y) immediately following any such event the combined Net Worth of Prime and
PGRT is less than $100,000,000, then, from and after the date of such event,
none of Prime, Newco, General Partner (on its own behalf or on behalf of CTA) or
any Affiliate of any of the foregoing shall have the right to cause an
Indemnification Event without providing the Indemnification Security in the
amount of 100% of the Tax Indemnity Amount concurrently with the closing of such
Indemnification Event. If at any time the combined Net Worth of Prime and PGRT
is less than $50,000,000, then Indemnitee or his designee ("Indemnitee's
Designee") shall have the right (but not the obligation) to, at any time
thereafter but prior to the date

 

11

 


--------------------------------------------------------------------------------



 

on which the combined Net Worth of Prime and PGRT increases to $50,000,000 or
more, purchase the General Partner's interest in CTA in exchange for the payment
of cash to the owner of the applicable interest in the amount of $1,000. For
purposes of clause (x) above, the amount and percentage of assets disposed of or
distributed shall be measured by the book value of such assets as reported in
accordance with generally accepted accounting principles, consistently applied,
on the Prime Financial Statements for the period immediately preceding the
applicable disposition or distribution; and to the extent that an asset is
disposed of by PGRT and the proceeds thereof are distributed by PGRT to its
shareholders, or, without double counting, an asset is disposed of by Prime and
the proceeds thereof are distributed by Prime to its partners (including PGRT,
but only to the extent distributed by PGRT to its shareholders), only the
greater of the book value of the disposed property or the distribution proceeds
shall be taken into account for purposes of determining whether the thresholds
in clause (x) have been exceeded. If at any time after the date of this
Agreement Prime's Financial Statements are no longer publicly available, Prime
shall provide to Indemnitee quarterly financial statements certified by its
chief financial or equivalent officer promptly after such financial statements
are completed.

 

e.

If at any time:

(i)            The terms of the Junior Loan Documents (as modified from time to
time) or the Senior Loan Documents (as modified from time to time) provide that
a failure by the obligor under the Junior Loan or the Senior Loan to make
periodic payments of a specified minimum amount (other than payments determined
on the basis of net operating income, adjusted net operating income or some
modification thereof) prior to the Maturity Date of the Junior Loan (as defined
in the Junior Loan Documents, as modified from time to time) or the Maturity
Date of the Senior Loan (or defined in the Senior Loan Documents) as may apply,
shall constitute a default under the Junior Loan or the Senior Loan, an
acceleration of the Maturity Date of the Junior Loan or the Senior Loan, or
otherwise entitle the holder of the Junior Loan or the Senior Loan to foreclose
or otherwise realize upon the collateral securing the Junior Loan or the Senior
Loan (without regard to any additional conditions on such consequences that are
of a procedural or administrative nature, including but not limited to the
giving of notice or the passage of time) (such condition is referred to as a
"Minimum Debt Service Requirement," and the specified minimum payments described
above in this clause (i) for any period are referred to as the "Minimum Debt
Service" for such period);

 

(ii)          The Junior Loan is then pledged, assigned or hypothecated by the
holder thereof as security for any debt obligation;

 

(iii)         Prime is not then providing the Indemnification Security in the
amount of 100% of the Tax Indemnity Amount; and

 

(iv)         For the immediately preceding calendar month, the Annualized NOI is
less than the aggregate Minimum Debt Service for such immediately preceding
calendar month and the succeeding eleven (11) calendar months thereafter;

 

then within ten (10) days following the end of such immediately preceding
calendar month Prime shall provide, and shall thereafter maintain, the Debt
Service Security. For purposes of the foregoing, the following terms shall have
the meanings set forth below:

 

 

12

 

 


--------------------------------------------------------------------------------



 

"Annualized NOI" shall mean, for the period of the immediately preceding
calendar month and the succeeding eleven (11) calendar months thereafter, the
anticipated gross income from operations of the Real Estate (excluding the
proceeds of any loans, contributions to capital, the proceeds from any sale,
exchange or other disposition of all or any portion of the Real Estate, and the
proceeds from any casualty insurance or condemnation), including base rental and
expense reimbursement revenue (based on a lease-in-place analysis which reflects
the then current leases in place and not in monetary default in an amount in
excess of two (2) months of rent under any such lease), health club income,
antennae income, storage income, service fees, charges, and other income earned
by the Real Estate, less the anticipated operating expenses of the Real Estate
(such as cleaning, utilities, administrative, landscaping, security,
maintenance, repair, and management, health club, marketing, and reserves for
replacements of $0.15 per square foot) for such period (but not less than the
amount of such expenses for the most recently ended 12 calendar month period),
and less the anticipated fixed expenses (such as insurance premiums and real
estate taxes or assessments) for such period (but not less than the amount of
such expenses for the most recently ended 12 calendar month period, provided
that if Prime provides reasonable evidence to Indemnitee that real estate taxes
or assessments will decrease, lower estimates may be used for such expenses),
but excluding all anticipated capital expenditures in excess of $40,000 per
month, leasing commissions in excess of $200,000 per year, debt service under
the Junior Loan and Senior Loan, depreciation and amortization, amortization of
above/below market leases, bad debt expenses for prior periods, bad debt
expenses related to leases no longer in place, and other similar non-cash items.
Such gross income and expenses for any period shall be determined on a cash
basis.

 

"Debt Service Security" shall mean that Prime shall either deposit into escrow
with an independent escrow agent which is reasonably acceptable to Prime and
Heise, on terms reasonably acceptable to Prime and Heise, immediately available
funds in an amount equal to the Debt Service Security Amount or deliver to Heise
an unconditional, irrevocable letter of credit in an amount equal to Debt
Service Security Amount issued by a national bank which is one of the 100
largest national banks in the United States ranked on total assets and which has
a long-term credit rating of A or above by Standard & Poor's Ratings Group or an
equivalent rating by Moody's Investor Services. The terms of any such escrow or
letter of credit shall provide that the funds in such escrow or such letter of
credit may be drawn upon by Heise when and to the extent necessary to fund the
Minimum Debt Service. The terms of any such letter of credit shall further
provide that such letter of credit may be drawn in full by Heise if ten (10)
days before the expiration of such letter of credit, either such letter of
credit has not been replaced (subject to adjustment of the Debt Service Security
Amount) by a new letter of credit in an amount not less than that of the letter
of credit being replaced and otherwise on terms identical to the letter of
credit being replaced or Prime has otherwise placed an amount in escrow in
accordance with this Agreement. If the Debt Service Security Amount increases or
decreases as provided below, Prime shall be obligated to provide additional
security in accordance with the requirements set forth above within ten (10)
days after the receipt of the revised calculation, or in the case of a decrease,
shall have the right to a return of any excess security as provided in this
Agreement.

 

"Debt Service Security Amount" shall initially mean the product of (x) the Time
Factor multiplied by (y) the excess of the Minimum Debt Service described in
clause (i) above over the Annualized NOI described in clause (iv) above. At the
end of each calendar month following the initial provision of the Debt Service
Security, the Debt Service Security Amount

 

13

 


--------------------------------------------------------------------------------



 

shall be recalculated based on the components thereof determined as of the then
most recently ended calendar month and the Debt Service Security shall be
increased or reduced as described in the definition thereof.

 

"Time Factor" shall mean (i) if the Net Worth of PGRT is less than $100,000,000
for at least two (2) consecutive calendar quarters, the number of whole or
partial twelve-month periods between the applicable date of determination of the
Debt Service Security Amount and January 5, 2013; or (ii) in all other cases,
the lesser of (x) the number of whole or partial twelve-month periods between
the applicable date of determination of the Debt Service Security Amount and
January 5, 2013 and (y) five (5).

 

f.             Notwithstanding anything contained in this Agreement to the
contrary, Prime shall have the right, without Indemnitee's consent, to assign
its rights and obligations under this Agreement to another entity (a "transferee
entity"), provided (i) Prime assigns and transfers its rights as holder of the
Junior Loan to such transferee entity (or an Affiliate of the transferee); (ii)
such transferee entity acknowledges in writing its assumption of the obligations
of Prime hereunder, and (iii) such transferee entity has owner’s equity (total
assets, without a deduction for accumulated depreciation, minus total
liabilities) of not less than $100,000,000 at the time of such transfer. For
this purpose, the transferee’s owner’s equity would be determined in accordance
with its financial statements prepared in accordance with generally accepted
accounting principles and certified by independent certified public accountants.
In the event of any such transfer permitted under this Section 7f, Prime and its
Affiliates shall be fully released from all liability hereunder and Indemnitee
shall promptly execute a release in form and substance reasonably satisfactory
to Prime and Indemnitee.

 

g.            During the term of this Agreement, (i) neither Newco nor the
General Partner shall be related to Prime, (ii) neither General Partner nor any
Successor General Partner shall transfer or assign, or permit the transfer or
assignment of, all or any portion of its general partnership interest in CTA to
any Person (such Person being a "Successor General Partner") related to Prime,
and (iii) Newco shall not transfer or assign all or any portion of its interest
in the Real Estate to any Person related to Prime. For purposes of the
foregoing, a Person shall not be considered related to Prime provided (i) such
Person does not, directly or indirectly (by contract (which shall not include
the Management Agreement), attribution under Code Section 267(c) or other
arrangement), own or otherwise have the right to receive the benefit of 10% or
more of the capital or profits interests in Prime; (ii) Prime does not, directly
or indirectly (by contract (which shall not include the Management Agreement),
attribution under Code Section 267(c) or other arrangement), own or otherwise
have the right to receive the benefit of 10% or more of the capital or profits
interests of such Person; (iii) the same Person or Persons do not, directly or
indirectly (by contract (which shall not include the Management Agreement),
attribution under Code Section 267(c) or other arrangement), own or otherwise
have the right to receive the benefit of 10% or more of the capital or profits
interests of each of such Person and Prime; and (iv) in the judgment of DLA
Piper Rudnick Gray Cary US LLP, such Person is not considered related to Prime
on the date hereof within the meaning of any section of the Code or any
provision of the Regulations which would constitute or create a risk of a Tax
Event with respect to Indemnitee upon the assignment of any portion of the Real
Estate to or the admission of such Person. Prime hereby covenants that there
shall be no increase in the levels of direct or indirect ownership or beneficial
rights referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence beyond the thresholds set forth therein from and after the date hereof
through and including the Indemnification Expiration Date.

 

 

14

 


--------------------------------------------------------------------------------



 

 

8.            Release of Indemnification Security. If Prime has furnished
Indemnification Security under the terms of this Agreement, the amount of such
Indemnification Security shall be reduced or the Indemnification Security shall
be released if:

 

a.            in the case in which the Indemnification Security has been
furnished in connection with an Indemnification Event, to the extent applicable
statutes of limitations expire without a claim being made that Indemnitee has
recognized taxable income, there is a Final Determination that Indemnitee's
return was correct as filed or that an amount smaller than the Tax Indemnity
Amount is owed to Indemnitee and such amount has been paid by Prime in
accordance with this Agreement;

 

b.            in the case in which the Indemnification Security has been
furnished to protect against the possibility that an Indemnification Event may
occur in the future, the basis of Indemnitee's interest in CTA has been
increased pursuant to Section 1014 of the Code and no Indemnification Event has
occurred (subject to the provisions of Paragraph 9); or

 

c.            in the event the amount of Indemnification Security is reduced
because of an increase in the combined Net Worth of Prime and PGRT.

 

The amount of any such reduction shall be determined based on a recalculation of
the Tax Indemnity Amount or the Tax Indemnity amount (as may apply) taking into
account the events described above.

 

9.            Basis Increase Under Section 1014. If the tax basis of
Indemnitee's partnership interest in CTA has been increased pursuant to
Section 1014 of the Code, and a corresponding adjustment has been made to the
tax basis of the assets of CTA pursuant to an election under Section 754 of the
Code, then (i) the obligations of Prime to the successor to Indemnitee under
this Agreement with respect to an Indemnification Event occurring after the
effective date of such adjustments shall apply only with respect to such an
Indemnification Event that results in or creates a risk of the recognition of
income to such successor of the Indemnitee from the discharge of indebtedness
(which shall not include a foreclosure or deed in lieu of foreclosure with
respect to the Junior Loan), and Prime shall be able to foreclose upon the Real
Estate to the extent provided in the Junior Loan Agreement or receive a deed in
lieu of foreclosure with respect to the Junior Loan on or after such time
without any obligation hereunder to such successor, and (ii) any Indemnification
Security then in place with respect to Indemnitee shall be reduced or released
as provided in Paragraph 8.

 

10.          Tax Savings. If (i) Prime has made a payment to Indemnitee pursuant
to Paragraph 4 of this Agreement, (ii) Indemnitee shall realize with respect to
any year beginning prior to the Indemnification Expiration Date, any actual
reduction in federal or applicable state income tax liability that would not
have been realized but for the Tax Event, the related Indemnification Event or
the payment of the underlying tax, interest and penalties, which tax reduction
was not taken into account in calculating Prime's payment to Indemnitee, then
Indemnitee shall pay to Prime an amount equal to the actual reduction in federal
and applicable state income tax realized by Indemnitee (based upon the then
current highest marginal federal and applicable state income tax rates
applicable to Indemnitee on the particular type of tax reduction). If Indemnitee
makes a payment to Prime pursuant to the immediately preceding sentence, and
Indemnitee subsequently recognizes gross income for federal income tax purposes,
which recognition arises out of the tax benefit that resulted in such payment to
Prime, then Prime shall pay to Indemnitee an amount calculated as provided in
Paragraph 3 of this Agreement with respect to such income inclusion, at the time
described in Paragraph 4 of this Agreement. The immediately preceding sentence
shall apply notwithstanding the maximum Tax Indemnity Amounts set forth in
Paragraph 3 of this Agreement, the limitations of Paragraph 9 of this Agreement
or any other provision of this Agreement. Indemnitee agrees to act in good faith
to claim any tax benefits or savings (including filing claims for refunds and
amended tax returns) and take such other

 

15

 


--------------------------------------------------------------------------------



 

actions as may be reasonable to minimize the net amount of any indemnity payment
due from Prime hereunder and to maximize the amount of its tax savings;
provided, however, that Indemnitee shall not be required to take any action
which, in its good faith judgment, would have an adverse economic consequence in
excess of the amount of the tax benefits and/or tax savings therefrom.

 

11.          Release. In consideration for a separate cash payment being made to
Casati, Casati, on his own behalf and on behalf of his successors,
representatives and assigns hereby fully releases and discharges Prime, its
Affiliates and their respective successors, agents, officers, members, managers,
directors, affiliates, trustees, officers, divisions, partners, employees,
representatives and assigns, from any and all debts, damages, claims, demands,
liabilities, obligations, or causes of action, which Casati now has, or at any
time heretofore had, or hereafter shall have, whether known or unknown, on
account of or arising out of the Original Tax Indemnity Agreement, this
Agreement and/or the occurrence of any Tax Event or Indemnification Event, as
defined thereunder or any related matters. Prime on its own behalf and on behalf
of its successors, representatives and assigns hereby fully releases and
discharges Casati, his Affiliates and their respective successors, agents,
officers, members, managers, directors, affiliates, trustees, officers,
divisions, partners, employees, representatives and assigns, from any and all
debts, damages, claims, demands, liabilities, obligations, or causes of action,
which Prime now has, or at any time heretofore had, or hereafter shall have,
whether known or unknown, on account of or arising out of the Original Tax
Indemnity Agreement, this Agreement and/or the occurrence of any Tax Event or
Indemnification Event, as defined thereunder or any related matters.

 

 

12.

Intentionally Deleted.

 

 

13.

Exercise of Option.

 

a.             In addition to the other obligations of Prime under this
Agreement, concurrently with each acquisition of any portion of the Real Estate
pursuant to an exercise of the Option, Prime shall pay to Indemnitee an amount
equal to the sum of (i) the product of the taxable gain included in the gross
income of Indemnitee for federal income tax purposes as a result of such
transaction, multiplied by the then highest stated marginal federal and
applicable state tax rates then applicable to long-term capital gains of
individuals, plus (ii) an amount equal to 23% of the amount described in
clause (i).

 

b.            Notwithstanding the foregoing, the aggregate gain of the
Indemnitee on which the amount described in clause (i) of Paragraph 13a shall be
calculated shall be limited to the amount of such aggregate gain (determined on
a cumulative basis with respect to all sales of portions of the Real Estate sold
pursuant to exercises of the Option) in excess of $1,000,000 over the tax basis
of the portions of the Real Estate sold pursuant to exercises of Option.

 

 

c.

Intentionally Deleted.

 

 

14.

Additional Covenants.

 

a.            General Partner and CTA shall not take any action that would
constitute an Indemnification Event unless, concurrently with such action, Prime
has satisfied the requirements set forth in this Paragraph 14 that are required
to be satisfied at such time. Indemnitee agree to reasonably cooperate with
Prime and General Partner to restructure any transaction proposed by Prime
and/or General Partner to avoid creating an Indemnification Event. In addition,
Indemnitee (including, in the case of disability of Heise, his personal
representative) shall give, and shall cause CHP to give, their consent to any
proposed event requiring their consent, as described in the CTA Agreement,
unless

 

16

 


--------------------------------------------------------------------------------



 

both (i) the proposed event would constitute an Indemnification Event with
respect to Indemnitee, and (ii) Prime fails to satisfy the requirements set
forth in Paragraph 4 that are required to be satisfied at such time; provided
that (x) each such consent shall be subject to the condition that, at the time
of the closing of the event being consented to, Prime satisfies all of the
requirements set forth in Paragraph 4 that are required by Paragraph 4 to be
satisfied at such time, unless such requirements are waived in writing by
Indemnitee, and (y) the nature and structure of the event consented to has not
changed in any material way. If Prime and Indemnitee cannot reasonably agree as
to whether a proposed event is an Indemnification Event which results in or
creates the risk of a Tax Event, Indemnitee shall not be required to give his
consent until the formal legal opinion of Independent Tax Counsel has been
obtained pursuant to Paragraph 4a. The obligation of Indemnitee pursuant to the
immediately preceding sentence shall be enforceable by an action for specific
performance.

 

b.            Each party hereto agrees to report the Original Transaction for
income tax purposes on a basis consistent with the position that the Original
Transaction will not cause Indemnitee to recognize taxable income or gain for
federal income tax purposes, including without limitation the positions that
(a) the Original Transaction will not constitute a disposition by CTA of all or
any portion of the Real Estate; (b) the Original Transaction will not constitute
any reduction in the issue price (as such term is used in Code Sections 1272
through 1274 and the Treasury Regulations thereunder) of the Junior Loan or any
exchange of the Junior Loan for any other obligation having a lower issue price
for federal income tax purposes; and (c) the Original Transaction will not
otherwise result in any cancellation or discharge (or deemed cancellation or
discharge for federal income tax purposes) of all or any portion of the Junior
Loan. Furthermore, the parties agree that the CTA Agreement shall be amended to
require General Partner (on its own behalf and on behalf of CTA) to report the
Original Transaction for income tax purposes in a manner consistent with the
immediately preceding sentence and to continue at all times thereafter to
maintain such reporting position. By executing this Agreement, General Partner
agrees (on its own behalf and on behalf of CTA) to report the Original
Transaction as described in the immediately preceding sentence.

 

c.             For 2005 and all subsequent years, Prime (or any substitute
manager of the Property controlled by Prime) will furnish CTA with all
information necessary for CTA to complete its federal and state income tax
returns within sufficient time to enable CTA to distribute IRS Form K 1s to the
partners of CTA within 120 days after the close of each calendar year.

 

d.            Each party hereto acknowledges and agrees, without waiving any
rights such party may have hereunder, that, as of the date hereof, (1) such
party is not in default under this Agreement as of the date hereof nor, to the
best of such party's knowledge, is any other party in default under this
Agreement, and (2) no Indemnification Security or Debt Service Security has been
required to be provided or provided under this Agreement; provided that the
acknowledgment and agreement by each of Casati and Heise to clause 2 above is
limited to such party's best knowledge.

 

 

17

 


--------------------------------------------------------------------------------



 

 

 

15.

Section 15 Defaults.

 

a.             If at any time Prime commits a Prime Section 15 Default (as
defined below), then, immediately upon the occurrence of such Prime Section 15
Default, Prime shall provide the Indemnification Security in the amount of 100%
of the Tax Indemnity Amount. A "Prime Section 15 Default" shall mean (i) any
failure by Prime to provide the Indemnification Security or to pay any Tax
Indemnity Amount in the applicable amounts at the applicable times in accordance
with Paragraph 4 and Paragraph 5a, and such failure is not cured within ten (10)
days after Indemnitee notifies Prime in writing, describing the specific failure
at issue, of such failure; (ii) any failure by Newco, Prime, any Affiliate of
Prime or General Partner to comply with any provision of Paragraph 7, and such
failure is not cured within ten (10) days after Indemnitee notifies Prime in
writing, describing the specific failure at issue, of such failure; or (iii) any
failure by Prime, any Affiliate of Prime or General Partner (acting either on
its own behalf or on behalf of CTA) to comply with the provisions of
Paragraph 14.

 

b.            If at any time Indemnitee commits an Indemnitee Section 15 Default
(as defined below), then, immediately upon the occurrence of such Indemnitee
Section 15 Default, Prime shall have no further obligations to Indemnitee under
the terms of this Agreement. "Indemnitee Section 15 Default" shall mean (i) any
failure by an Indemnitee to give his consent to a transaction by CTA in
accordance with the provisions described in Paragraph 14a; or (ii) any failure
by an Indemnitee to comply with the provisions of Paragraph 4a. Notwithstanding
the foregoing, in no event shall an Indemnitee Section 15 Default occur unless
and until ten (10) days have expired after the receipt by Indemnitee of written
notice from Prime describing the specific failure without such failure having
been cured.

 

16.          Litigation Expenses. In any action between the parties hereto to
enforce any of the terms of this Agreement, the prevailing party or parties
shall be entitled to recover expenses, including reasonable attorneys' fees,
whether or not such action is prosecuted to judgment. For this purpose, the term
"prevailing party" shall include, without limitation, a party who dismisses any
action for recovery hereunder in exchange for payment of sums allegedly due,
performance of covenants allegedly breached or consideration substantially equal
to the relief sought in such action.

 

17.          Applicable Law. This Agreement shall, in all respects, be governed
by the laws of the State of Illinois, without regard to conflicts of law
principles.

 

18.          Severability. Nothing contained herein shall be construed so as to
require the commission of any act contrary to law, and wherever there is any
conflict between any provisions contained herein and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail; but the provisions of this
Agreement which are affected shall be curtailed and limited only to the extent
necessary to bring them within the requirements of the law. If any provision of
this Agreement shall be held to be invalid, the same shall not affect the
validity, legality or enforceability of the remainder of this Agreement.

 

19.          Further Assurances. Each of the parties hereto shall execute and
deliver any and all additional papers, documents and other assurances, and shall
do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder to carry out the intent of the
parties hereto. Prime, any transferee of all or any portion of Prime's interest
in the Junior Loan under Paragraph 7f of this Agreement, General Partner, Newco
and Heise further agree to cooperate in good faith with each other if the
parties agree, in connection with a specific replacement property, that CTA
effect an exchange of its tenancy-in-common interest in the Property in a
transaction pursuant to which no gain is

 

18

 


--------------------------------------------------------------------------------



 

recognized by CTA or Heise under Code Section 1031, provided that such
replacement property and the structure of the proposed transaction are
acceptable to both parties. It is understood that none of Heise, General Partner
nor Prime is committed to invest any amount to acquire replacement property.

 

20.          Successors and Assigns. Except as provided below, this Agreement
shall not be assignable by Indemnitee (including to any heir or the estate of an
Indemnitee) except with the express written consent of Prime, which may be
withheld in its sole discretion. Except as provided in Paragraph 7, Prime shall
not assign this Agreement without the express written consent of Indemnitee,
which may be withheld in his sole discretion. Notwithstanding the first sentence
of this Paragraph 20:

 

a.            Any person acting on behalf of an Indemnitee during the lifetime
of Indemnitee (including but not limited to any trustee in bankruptcy and any
legal representatives in the case of incompetency) shall be entitled to the full
benefit of and the right to enforce all provisions of this Agreement to the same
extent as Indemnitee;

 

b.            If an event occurs during the lifetime of Indemnitee which gives
rise to any right or benefit of Indemnitee under this Agreement (without regard
to whether such right or claim to benefit is asserted or becomes due during the
lifetime of Indemnitee), including but not limited to the right to any Tax
Indemnity Amount or the benefit of the Indemnification Security, then from and
after the death of Indemnitee, the estate and heirs of Indemnitee shall be
entitled to enforce all rights and receive all benefits arising from such event
hereunder, to the same extent as the Indemnitee would be so entitled during his
lifetime; and

 

c.             From and after the death of Indemnitee, the estate of Indemnitee
and any other successor to all or any portion of Indemnitee's direct or indirect
partnership interest in CTA shall be entitled to the rights and benefits of
Indemnitee to the extent set forth in Paragraph 9.

 

21.          Number and Gender. In this Agreement, the masculine, feminine or
neuter gender and the singular or plural number shall each be deemed to include
the others whenever the context so requires.

 

22.          Non-Waiver; Good Faith. No waiver by any party hereto of any breach
of this Agreement or any provision shall be deemed to be a waiver of any
preceding or succeeding breach of the same or any other provision. Each party
agrees to act in good faith in regard to all provisions of this Agreement.

 

23.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

24.          Full Authority. Each of the parties and signatories to this
Agreement has the full right, power, legal capacity and authority to enter into
and perform the parties' respective obligations hereunder, and no approvals or
consents of any other Person are necessary in connection therewith.

 

25.          Captions. The captions appearing at the commencement of Paragraphs
of this Agreement are descriptive only and for convenience in reference. Should
there be any conflict between any such caption and the paragraph at the head of
which such caption appears, the Paragraph and not such caption shall control and
govern in the construction of this Agreement.

 

26.          Cross Reference. In this Agreement, unless otherwise specifically
provided, any reference to a Paragraph by number shall mean that corresponding
Paragraph in this Agreement.

 

19

 


--------------------------------------------------------------------------------



 

 

27.          Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, legal representatives and assigns. Nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any Persons other than the
parties and their respective successors and permitted assigns, nor is anything
in this Agreement intended to relieve or discharge the obligation or liability
of any third Persons to any party to this Agreement, nor shall any provision
give any third Person any right of subrogation or action over or against any
party to this Agreement.

 

28.          Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and any and all prior agreements, understandings or representations with
respect to such subject matter are hereby terminated and canceled in their
entirety and are of no further force or effect.

 

29.          Cost Reimbursement. Prime shall reimburse Indemnitee for all
reasonable transaction costs incurred by Indemnitee in connection with the
negotiation and documentation of this Agreement and the New Transaction up to a
maximum of $150,000. Such costs shall include, but shall not be limited to, any
and all reasonable attorneys' fees, accountants' fees, other advisors' and
consultants' fees and travel expenses incurred through the date of the closing
of the New Transaction. Prime shall transmit immediately available funds in an
amount equal to such costs to Indemnitee not later than the later of (a) fifteen
(15) days after the closing date of the New Transaction, and (b) fifteen (15)
days after Indemnitee invoices or other documentation reasonably acceptable to
Prime evidencing the amount of such costs.

 

[Signature Page Follows]

 

 

20

 

 


--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

PRIME GROUP REALTY, L.P.

 

 

By:

Prime Group Realty Trust, its General Partner

 

By: /s/ Jeffrey A. Patterson

 

Title: President and CEO

 

 

 

 

/s/

Roland E. Casati

Roland E. Casati

 

 

 

/s/

Richard A. Heise

Richard A. Heise

 

CTA GENERAL PARTNER, LLC, a Delaware limited liability company

 

 

By:

CTA Member, Inc., its Managing Member

 

 

By: /s/ Yochanan Danziger, President, by Paul G. Del Vecchio, Attorney in Fact
for Yochanan Danziger

 

CONTINENTAL TOWERS, L.L.C., a Delaware limited liability company

 

 

By:

CTA General Partner, LLC, its sole member

 

By:

CTA Member, Inc., its Managing Member

 

 

 

By:

/s/

Yochanan Danziger, President  

by Paul G. Del Vecchio, Attorney in Fact for Yochanan Danziger

 

21

 

 


--------------------------------------------------------------------------------



 

[EXHIBIT A INTENTIONALLY OMITTED]

 

 

22

 

 

 